Robt, J.
Appellee was a passenger on one of appellant’s electric cars, which collided with another car going in the opposite direction upon the same track. By the force of the collision the seat on which appellee was sitting was “knocked off.” He was thrown through an open door, and, as he testified, “fell, and felt an awful jar on my right arm and breast.” He further testified: “I went to Dr. House’s office. I did not know where I was hurt, I was bruised up so, so he wrapped up both arms. Applied arnica. I suffered pain a long while. If I sleep on this side I have a severe pain all night. It hurts me. My arm has been crooked ever since. My chest hurts me when I am exhausted carrying iron in these ladles.”
The only cause appellant assigns for a reversal of the judgment is that “the damage assessed by the verdict is excessive.”
1. The jury were authorized to fix such sum as would compensate the appellee not only’for loss of time, blit for pain, mental anguish, permanent disability, if any, and to “take into account the peril, if any there was, to plaintiff’s life.”
2. The appellee’s damage was fixed by the jury at $200. The court rendered judgment upon this verdict, which does not seem to this court to be excessive.
Judgment affirmed.